D. W. & W. D. Hennen,
for a re-hearing :
The third opponents respectfully ask for a re-hearing in this case, upon the following grounds:
1st. The court have virtually decided that the customhouse is an office of registration, the records of which have the same binding effect upon the public and the parties, as the records in our State offices for the registration of the sales of immovables. Where is the law for this ? None is given in the opinion of the court; none was cited by the plaintiffs’ counsel. The notice given by a registration in the State conveyance office, is an artificial and constructive notice — a fiction of the law created by express statute from motives of public policy. But there is no law creating any such fiction in the case of ships and other movables; and this was abundantly shown by the authorities cited by opponents, and which the court have passed over sub silentio.
2d. The court has not noticed the point that plaintiffs had constructive notice even according to the strict doctrine of registration, and that such constructive notice is equivalent to one made in due form of law.
3d. The court have said that the sale of the ship as recorded in the custom house, is not an authentic act; and yet it relies upon the article of the Code which the authority of Toullier and Merlin, quoted, shows is applicable only to authentic acts.
Re-hearing refused.